Title: To James Madison from Citizens of New Orleans, 19 September 1816
From: New Orleans, Citizens of
To: Madison, James



Sir,
ca. September 19, 1816

Named by a numerous meeting of the Citizens of New-Orleans in order to lay before you the expression of their Sentiments on the Subject of the insult lately offered to our flag in the Gulf of Mexico by a Spanish Squadron, we hasten to transmit to you the resolutions adopted in that meeting.  You will perceive in them those Strong feelings which, on Such an occasion, must animate the Hearts of men proud of the fame which their Country has acquired; and resolved to preserve inviolate the National Honour, even by the Sacrifice of all the blessings of peace, if war become necessary to vindicate it.  Placed Sir, near the dominions of the King of Spain, we have witnessed the efforts made by that power to aid the cause of our enemy during our last contest with great Britain.  The banners of England were displayed over the fort of Pensacola.  The Creek Indians learn’d in the public Square of that City, lessons of that feroesty which their allies intended they Should exhibit on our frontiers; it was by Spanish officers that a British army was led within Six miles of New-Orleans; and when peace had put an end to hostilities with great Britain, Appalachicola, a place under the power of Spain, became the asilum of the Banditti which Nichols had embodied, and a depot of arms for Hostile Indians.  Disappointed in her hope of recovering Louisiana by the efforts of England, Spain demanded that a portion of this State Should be given back to her dominion.  Taught by the dignified reply of our Cabinet, that negotiations were unavailing to obtain from us degrading Submission, that government has now put aside the disguise of friendship; they avow the design of Humbling our National Character, and of excluding our flag from the gulf of Mexico.  A Vessel of war, bearing the Colors of the United States, has been attacked.  The Sanctity of treaties has been violated.  The blood of our Citizens has flowed in the midst of a profound peace; and blows have been inflicted by the Slaves of a despot on the bodies of freeborn Americans.  The vessel has returned.  Our Countrymen have told the Tale of Horror.  Every American Heart has felt the deep wound given to our National Honour.  They all expect from that administration which, when Europe bent under the Terrors of the British Name, nobly upheld the rights of a free and generous people, those measures of vigor which will avenge the wrongs we have Sustained, and Strike with fear the breasts of their perpetrators.  At a moment, Sir, when an oppressed people call aloud for assistance, the Same measures which will restore the American character to it’s high rank among Nations, may also break the fetters of the New World, and oppose a great confederacy of Republics in America, to that Coalition of Monarchs, which now rules the destinies of Europe.  While expecting with Anxious Suspense the resolves of the government, permit us Sir, to express the hope that the officers who direct the American forces here, will So employ them that every Hostile Step pursued by Spain will be met by Corresponding measures.  We pray you &.


SignedDaugar
Duncan
Grymes

